UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


 RIDUAN BIN ISOMUDDIN HAMBALI,

         Petitioner,
                v.                                            Civil Action No. 10-0407 (JDB)
 BARACK OBAMA, et al.,

         Respondents.


                                              ORDER

       Upon consideration of [52] the parties' Joint Status Report, and the entire record herein, it

is hereby ORDERED that all remaining obligations under the Case Management Order, with the

exception of the public filing of the public version of the factual return by respondents, are

STAYED, until either petitioner's counsel confirm to respondents that they are authorized by

petitioner to represent him in this matter and will continue to do so, or substitute counsel enters

an appearance and complies with the additional requirements under the protective order in this

case for access to classified information.

       SO ORDERED.

                                                      /s/ John D. Bates
                                                      JOHN D. BATES
                                                  United States District Judge


Dated: November 20, 2012